                                           Case 4:21-cv-04950-PJH Document 4 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT BALLARD,                                 Case No. 21-cv-04950-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     DEPARTMENT OF TREASURY, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was opened when plaintiff, a state prisoner in North Carolina proceeding

                                  14   pro se, sent a letter seeking to file a writ of mandamus. In an effort to protect his rights, it

                                  15   was filed as a new petition. Plaintiff was informed that he had not filed a formal petition

                                  16   and was given twenty-eight days to do so. He also was sent a notice that he had not

                                  17   paid the filing fee or applied for leave to proceed in forma pauperis (“IFP”); again, he was

                                  18   allowed twenty-eight days to either pay the fee or file the application. A copy of the

                                  19   court’s form for applications to proceed IFP was provided with the notice. Twenty-eight

                                  20   days has passed and plaintiff has not submitted any filing or otherwise communicated

                                  21   with the court. This case is therefore DISMISSED without prejudice. No fee is due.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 11, 2021

                                  24

                                  25                                                              /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
